Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2020 has been entered.

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on April 20, 2020 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.


EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 7, on line 1, delete, “claim 6”, and please insert, -- claim 1 --;
In claim 8, on line 1, delete, “claim 2”, and please insert, -- claim 1 --.




Claim Status

The instant application having Application has claims 1, 3, 7-8, 10-11 and 16-17 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 04/20/2020 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3, 7-8, 10-11 and 16-17 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
The prior art made of Shazly et al (U.S. Pub. No. 2015/0150012) teaches receiving a request for information about at least one active process instance and information about at least one completed process instance; maintaining, in a process management environment, (i) an active process manager database that stores information about active process instances and (ii) at least one secondary process manager database that stores the information about the at least one completed process instance, the active process manager database supporting newly created process instances, in which information about active process instances, including the newly created process instances, is stored in the active process manager database while the active process instances remain active, and the at least one secondary process manager database including information about completed process instances that are no longer active. Shazly et al (U.S. Pub. No. 2015/0150012) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest providing an application programming interface (API) through which requests for active process instance information and completed process instance information are received, the API leveraging a federation layer that accesses the active process instance information and the completed process .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 7-8, 10-11 and 16-17 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1, 3, 7-8, 10-11 and 16-17 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163